    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 1 of 8 PageID #:497




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

SHANICE KLOSS, individually and on )
behalf of similarly situated individuals, )
                                          )
                            Plaintiff,    )
                                          )
             v.                           )              19 C 6353
                                          )
ACUANT, INC., a Delaware Corporation,     )              Judge Charles P. Kocoras
                                          )
                            Defendant.    )
                                          )
                                          )


                                       ORDER

      Before the Court is Defendant Acuant, Inc.’s (“Acuant”) motion to dismiss

Plaintiff Shanice Kloss’s (“Kloss”) First Amended Complaint (“FAC”) under Federal

Rule of Civil Procedure 12(b)(6). For the following reasons, the Court will, sua sponte,

sever and remand Plaintiff’s claims under Section 15(a) of the Illinois Biometric

Information Privacy Act (“BIPA”) and grant the motion to dismiss the remaining

claims.

                                    STATEMENT

      For purposes of this motion, the Court accepts as true the following facts from

the complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All

reasonable inferences are drawn in Kloss’s favor. League of Women Voters of Chicago

v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).
    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 2 of 8 PageID #:498




      Kloss is a resident of Illinois. Acuant is a Delaware corporation and is registered

to do business in Illinois. Acuant provides biometric enabled verification services to

private companies. Among those services is “Acuant Face,” which is a “Biometric

Facial Recognition & Match Software.” This software can be used through Acuant’s

mobile application.

      Kloss alleges that her facial geometry and related biometric information was

captured, collected, and stored using the Acuant Face software on Acuant’s mobile

application. Acuant stored Kloss’s biometric information in order to compare her

biometrics against existing databases.      Kloss alleges that Acuant subsequently

disseminated her biometric information to third parties to compare against existing

databases and for future identity verification and biometric comparison. Kloss alleges

that Acuant never obtained her consent prior to collecting, storing, and disseminating

her biometric information. Moreover, Kloss says that Acuant does not have a publicly

accessible retention policy.

      Based on these facts, Kloss filed a class action complaint in the Circuit Court of

Cook County on August 16, 2019. Acuant removed the case to this Court pursuant to

the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). Kloss filed her FAC on

November 21, 2019. In the FAC, Kloss claims one count of violations of BIPA, 740

ILCS §§ 14/1, et seq. Specifically, Kloss alleges that Acuant violated BIPA by not

having a publicly available retention policy in violation of BIPA Section 15(a),

                                           2
     Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 3 of 8 PageID #:499




collecting her biometric information without her informed consent in violation of BIPA

Section 15(b), and disseminating her biometric information to a third party without her

informed consent in violation of BIPA Section 15(d).

       Kloss seeks statutory damages of $5,000 for each willful and reckless violation

and $1,000 for each negligent violation of BIPA. She also seeks injunctive relief to

prevent future violations of BIPA by Acuant. Acuant moved to dismiss the FAC on

December 13, 2019.

I.     Subject-Matter Jurisdiction

       As a preliminary matter, we note that the Seventh Circuit’s recent decision in

Bryant v. Compass Group USA Inc., brings into question our subject-matter jurisdiction

over Kloss’s claims under BIPA Section 15(a). 2020 WL 2121463 (7th Cir. 2020). In

Bryant, the Seventh Circuit resolved an important issue that has divided courts in our

District for the past three years: what BIPA violations are sufficiently substantive so as

to qualify as an injury for purposes of standing under Article III of the U.S. Constitution

(“Article III”).

       Applying Justice Thomas’s rubric from his concurrence in Spokeo Inc., v.

Robbins, 136 S. Ct. 1540, 1551 (2016), the Bryant Court distinguished between the duty

owed under BIPA Section 15(b)—requiring that private entities obtain informed

consent to collect biometric information—and that owed under Section 15(a), requiring

private entities to make publicly available a data retention schedule and guidelines for

                                            3
    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 4 of 8 PageID #:500




permanently destroying collected biometric identifiers and information. 2020 WL

2121463, at *6.

       The Bryant Court found that the obligations under the former are owed to private

individuals, and therefore, a violation of BIPA Section 15(b) invades a plaintiff’s

personal privacy right to consider the terms under which her biometric information is

collected and used. Id. In contrast, the obligations under BIPA Section 15(a) are owed

to the public generally. Therefore, a violation of that Section does not invade a

plaintiff’s personal privacy rights in a concrete manner. Accordingly, the Bryant Court

held that a violation of Section BIPA Section 15(b) is a substantive violation that creates

a concrete and particularized Article III injury, whereas a violation of BIPA Section

15(a) is procedural and does not create such an injury. Id. at *7.

       Applying the Bryant Court’s holding, we conclude that we lack subject-matter

jurisdiction over Kloss’s Section 15(a) claims. In the FAC, Kloss alleges that Acuant

failed to maintain a publicly available retention and destruction schedule in violation of

BIPA Section 15(a). But such a violation does not create a concrete injury as required

under Article III. Therefore, we find that Kloss lacks standing to bring this claim in

federal court. The Court accordingly severs and remands Kloss’s claims under Section

15(a) back to state court for lack of subject-matter jurisdiction. See The Northern

League, Inc. v. Gidney, 558 F.3d 614, 614 (7th Cir. 2009) (finding remand for lack of

subject-matter jurisdiction is “a step proper at any time”).

                                            4
      Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 5 of 8 PageID #:501




II.     Motion to Dismiss

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A claim must be facially plausible, meaning that the pleadings must

“allow . . . the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be

described “in sufficient detail to give the defendant ‘fair notice of what the . . . claim is

and the grounds upon which it rests.’”           E.E.O.C. v. Concentra Health Servs.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

“[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a 12(b)(6) motion to dismiss.

Iqbal, 556 U.S. at 678.

        Acuant urges the Court to dismiss Kloss’s complaint, arguing that BIPA does not

apply to vendors who provide products to businesses and have no direct contact with

the end users, Kloss does not allege enough facts to support her claims and merely

                                             5
    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 6 of 8 PageID #:502




“parrots the statutory language,” BIPA is unconstitutional special legislation under the

Illinois Constitution, and Kloss fails to plead intent, recklessness, or negligence as

required for statutory damages. We agree that Kloss does not support her claims with

sufficient facts.

       The Seventh Circuit held that while detailed facts are not needed under the

Supreme Court’s rulings in Twombly and Iqbal, “‘at some point the factual detail in a

complaint may be so sketchy that the complaint does not provide the type of notice of

the claim to which the defendant is entitled under Rule 8.’” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (quoting Airborne Beepers & Video, Inc. v. AT & T Mobility

LLC, 499 F.3d 663, 667 (7th Cir. 2007)). A plaintiff may not “merely parrot the

statutory language of the claims that they are pleading” and must provide, at least,

“some specific facts to ground those legal claims.” Id.

       Here, Kloss fails to support her allegations with enough facts. Kloss alleges that

Acuant “offers biometric enabled verification services to private companies” and that

at some unspecified time she used Acuant’s mobile application. (emphasis added).

Kloss alleges that as a result of her use of the mobile application, Acuant “collected,

stored, or otherwise obtained” her biometric information and that “on information and

belief, . . . [Acuant] disseminated [her] biometric information to third party database

providers” in violation of BIPA.



                                           6
    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 7 of 8 PageID #:503




      However, Kloss does not allege her relationship to Acuant which allowed Acuant

to acquire her biometric information, i.e. whether she had a direct relationship with

Acuant or with one of the private companies that used Acuant’s software. Additionally,

Kloss does not state the timeframe when she used the software from which Acuant

allegedly collected her biometric information. Such barebone factual support and

recitation of statutory language is not enough to put Acuant on notice of Kloss’s claims

in order to properly investigate or prepare a defense. See Heard v. Becton, Dickson &

Co., 2020 WL 887460, *4 (N.D. Ill. 2020) (plaintiff failed to state a claim under BIPA

Section 15(b) where plaintiff did not allege when the acts occurred or provide any other

factual detail surrounding how his biometric information was allegedly collected);

Namuwonge v. Kronos, Inc., 418 F. Supp. 3d 279, 285 (N.D. Ill. 2019) (plaintiff failed

to state a claim under BIPA Section 15(d) where plaintiff merely alleged on information

and belief that defendant disclosed her biometric information to third parties without

any further factual support to plausibly suggest that her biometric information was

disseminated). Accordingly, the FAC fails to state a claim under BIPA Sections 15(b)

and (d).

      Because Kloss’s complaint has been dismissed for failure to state a claim, we

will not discuss the remaining arguments.




                                            7
    Case: 1:19-cv-06353 Document #: 58 Filed: 05/21/20 Page 8 of 8 PageID #:504




                                  CONCLUSION

      For the reasons mentioned above, the Court severs and remands Kloss’s BIPA

Section 15(a) claims and grants Acuant’s motion to dismiss the remaining claims. It is

so ordered.


Dated: 05/21/2020
                                              ________________________________
                                              Charles P. Kocoras
                                              United States District Judge




                                          8
